IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40421
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARGIE PRUITT,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 5:98-CR-17-2
                       --------------------

                          November 5, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Argie Pruitt appeals the district court’s denial of his

motion for acquittal in his trial for conspiracy to distribute

marijuana and possession of marijuana with intent to distribute.

The evidence presented in this case, and reasonable inferences

drawn therefrom, showed that Pruitt was present in a known drug

location at a time when he might not otherwise have been expected

to be present, that he did not express surprise or confusion when

Culps arrived at his house, that he took possession of a box


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40421
                                -2-

containing marijuana and acknowledged that he was aware of its

contents, that he attempted to prevent detection by police by

preventing entry into the premises, and that he was in possession

of a small quantity of marijuana and drug distribution

paraphernalia.   Such evidence is sufficient to sustain the jury’s

verdict.   See United States v. Espinoza-Seanez, 862 F.2d 526, 536

(5th Cir. 1988); United States v. Gonzalez, 121 F.3d 928, 936

(5th Cir. 1997).

     The judgment of the district court is AFFIRMED.